UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED August 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53677 CYBER SUPPLY INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 151-1201 LaRose Ave. Toronto, Ontario Canada M9P 1B3 (Address of principal executive offices, including zip code.) (866) 534-5869 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [x] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [x] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 18,008,500 as of October 6, 2011. 2 CYBER SUPPLY INC. FORM 10-Q August 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURE EXHIBIT INDEX 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Cyber Supply Inc. (A Development Stage Company) August 31, 2011 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Expenses (unaudited) F-2 Statements of Cash Flows(unaudited) F-3 NOTES TO THE FINANCIAL STATEMENTS(unaudited) F-4 4 CYBER SUPPLY INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) August 31, February 28, 2011 2011 ASSETS CURRENT ASSETS Cash & cash equivalents $ 137 $ 9,880 Prepaid expenses 46,437 TOTAL ASSETS $ 46,574 $ 9,880 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Due to stockholder $ - $ 3,473 Accounts payable 4,945 Loans payable 34,980 19,980 Related party payable 110,980 10,980 TOTAL LIABILITIES 150,905 34,433 STOCKHOLDERS' DEFICIT Preferred stock, 100,000,000 shares authorized, $0.00001 par value; none issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 31,508,500 and 5,000,000 shares issued and outstanding - - Respectively 315 63 Additional paid-in capital 111,762 112,014 Deficit accumulated during development stage (216,408) (136,630) TOTAL STOCKHOLDERS' DEFICIT (104,331) (24,553) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 46,574 $ 9,880 The accompanying notes are an integral part of these unaudited financial statements.
